Citation Nr: 1512554	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  10-27 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from July 1991 to December 1991 and from May 1999 to May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This claim was previously remanded by the Board in February 2013 for further evidentiary development.  

In November 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of this hearing has been prepared and associated with the Veteran's electronic record (Veterans Benefits Management System (VBMS)).  


FINDINGS OF FACT

1.  The Veteran's hypertension did not manifest during, or as a result of, active military service.  

2.  The Veteran's service-connected disabilities do not render her unable to obtain or maintain substantially gainful employment.  






CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, the Veteran was notified as to what was required to establish a claim of entitlement to service connection for hypertension in a letter dated September 2007.  The letter was sent prior to the initial RO decision in this matter and the letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Veteran was also notified as to what is required to establish entitlement to TDIU benefits in a letter dated June 2013.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  There has been no showing of prejudice to the Veteran due to a lack of notice and the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in May 2014 and June 2014, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

Additionally, the Board finds there has been substantial compliance with its February 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) associated additional treatment records with the claims file.  The Veteran also was afforded a VA examination regarding the etiology of her hypertension and an examination regarding her employability.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of her symptomatology as well as the functional impact the claimed disabilities have on her daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for Hypertension

The Veteran contends that she is entitled to service connection for hypertension.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's hypertension did not manifest during, or as a result of, active military service.  As such, service connection cannot be established.  

The Veteran's service treatment records do not indicate that she suffered from hypertension or chronic elevated blood pressure during active military service.  According to the Veteran's April 1998 enlistment examination, she had a systolic blood pressure of 115 and a diastolic blood pressure of 80 (115/80).  Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2014).  In the present case, the evidence does not reflect hypertension at the time of enlistment.  

Likewise, subsequent in-service treatment records fail to reflect that the Veteran suffered from hypertension or chronic elevated blood pressure during active military service.  A July 1996 separation examination noted a blood pressure of 110/68.  The Veteran's blood pressure was also noted to be 104/74 in November 1999.  As such, the Veteran was not suffering from hypertension, for VA purposes, as of this time.  The Board notes that the Veteran did have a blood pressure of 124/90 in January 2000.  However, subsequent records do not reflect a similar reading.  The Veteran's blood pressure was 154/78 in August 2000, 103/76 in December 2000, 121/57 in December 2000 and 156/85 in November 2001.  As such, the Veteran's service treatment records fail to reflect that she suffered from chronic hypertension or elevated blood pressure during military service.  

Post-service treatment records also fail to reflect that the Veteran suffered from hypertension or chronic elevated blood pressure readings within one year of separation from active duty.  According to a January 2008 VA treatment note, the Veteran had a blood pressure of 143/95.  The Veteran was noted to be suffering from hypertension at this time.  Subsequent VA treatment records continue to reflect elevated blood pressure readings and a diagnosis of hypertension.  None of these records suggest any potential relationship between the Veteran's hypertension and her military service.  

The Veteran was also afforded a VA examination for her hypertension in June 2014.  The examiner noted that the Veteran was first diagnosed with hypertension in December 2003.  The examiner opined that this condition was less likely than not incurred in or caused by military service.  The examiner reviewed the Veteran's service treatment records.  It was noted that blood pressure readings were within normal limits during this time.  The Veteran also denied having, or ever having had, elevated blood pressure in her report of medical history associated with examinations in June 1996 and April 1998.  It was not until December 2003 that the Veteran was started on medication for blood pressure.  Service treatment records do show sporadic elevations in blood pressure.  However, there were no 3 or 5 day blood pressure checks or evaluations for a blood pressure condition during service.  The last progress note in the service treatment records from February 2002 revealed a blood pressure of 120/90.  There is also no recorded diagnosis of hypertension in the records within one year of discharge.  After review of the available records and the current examination, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by military service.  The examiner also opined that it was less likely than not that the Veteran's hypertension had its onset within one year following discharge from military service.  An EKG (electrocardiogram) was subsequently ordered for the Veteran's blood pressure.  However, an October 2014 record reflects that the Veteran did not attend her EKG, stating that she did not want to wait any longer for her appointment.  

The preponderance of the above evidence demonstrates that service connection for hypertension is not warranted.  Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the present case, there is clear evidence of a current diagnosis of hypertension.  

To establish service connection, there must be:  (1) a diagnosis of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hypertension, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Veteran's service treatment records fail to reflect that she suffered from hypertension during active military service or chronic elevated blood pressure readings.  Likewise, post-service records fail to reflect that she was diagnosed with hypertension within one year of separation from service.  While the Veteran has a current diagnosis of hypertension, there is no competent evidence of record suggesting any link between this disability and the Veteran's active military service.  Rather, the May 2014 VA examiner opined, after a review of all of the evidence of record, that it was not as likely as not that the Veteran's hypertension manifested during, or as a result of, her active military service.  As such, the preponderance of the evidence of record demonstrates that service connection for the Veteran's hypertension is not warranted.  

The Board recognizes that the Veteran believes her hypertension manifested as a result of her military service.  However, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer such a complex medical conclusion.  The Veteran also testified in November 2012 that she was never told she had hypertension during military service.  As such, the Veteran's assertions fail to demonstrate that service connection for hypertension is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension must be denied.

TDIU Benefits

The Veteran also contends that she is entitled to TDIU benefits as a result of her service-connected disabilities.  However, as outlined below, the Veteran's service-connected disabilities do not render her unable to obtain or maintain a substantially gainful occupation.  As such, TDIU benefits are not warranted.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the present case, the Veteran is service-connected for migraines (rated as 50 percent disabling), depressive disorder (rated as 50 percent disabling), status post total abdominal hysterectomy (rated as 30 percent disabling), abdominal scars (rated as 0 percent disabling), scarring of the left leg (rated as 0 percent disabling), and status post-excision of cellular fibrous histiocytoma of the left leg (rated as 0 percent disabling), for a combined disability evaluation of 80 percent (as of February 13, 2013).  As such, the Veteran does meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16.  

In addition to meeting the schedular criteria, the evidence must also demonstrate that the Veteran's service-connected disabilities have rendered her unable to obtain or maintain a substantially gainful occupation.  In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  In the present case, it has been determined that the Veteran is capable of sedentary employment.  The record further reflects that she has been awarded a bachelor's degree.  As such, the preponderance of the evidence of record demonstrates that the Veteran's service-connected disabilities do not render her unable to obtain or maintain a substantially gainful occupation.  

In the present case, the preponderance of the evidence of record fails to reflect that the Veteran's service-connected disabilities render her unable to obtain or maintain a substantially gainful occupation.  The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

According to the Veteran's November 2014 application for increased compensation based on unemployability, she did not have any prior employer.  However, the Veteran did indicate that she received her bachelor's degree in September 2013.  According to VA examination reports performed in June 2014, the Veteran was able to perform at a minimum sedentary work.  She could exert mild to moderate force occasionally or a negligible amount of force frequently to lift, carry, push, pull or otherwise move objects.  The examiner explained that sedentary work involved sitting most of the time, but it may involve walking or standing for brief periods of time.  Jobs were noted to be sedentary if walking and standing were required only occasionally and all other sedentary criteria were met.  

In May 2014, a VA psychologist wrote that the Veteran's depression impacts her employability as follows: The Veteran's ability to understand and follow instructions is considered not impaired. The Veteran's ability to retain instructions as well as sustain concentration to perform simple tasks is considered not impaired.  The Veteran's ability to sustain concentration to task persistence and pace is considered mildly impaired.  The Veteran's ability to respond appropriately to coworkers, supervisors, or the general public is considered mildly impaired.  The Veteran's ability to respond appropriately to changes in the work setting is considered mildly impaired."  No additional information is included in the report.

The Veteran underwent a VA gynecological examination in June 2014.  The examiner noted that the Veteran was service connected for residuals of an abdominal hysterectomy, secondary to cervical dysplasia.  The examiner stated that since the last evaluation, the Veteran reports that the condition is now improved since the surgery.  The examiner noted that the Veteran reports no history of hospitalization, surgery or specialized procedures for this condition since the last evaluation.  

The Veteran also underwent a VA examination for her skin condition in June 2014.  It was noted that none of the Veteran's skin conditions resulted in disfigurement or systemic manifestations such as fever or weight loss.  The Veteran had also not experienced any debilitating episodes in the past 12 months.  It was noted that none of the Veteran's skin conditions impacted her ability to work, and her eczema impacted none of her total body area at the time of examination.  

The Veteran was also afforded a VA examination for her service-connected headaches in June 2014.  The Veteran reported being hospitalized for her headaches in September 2013.  Her current symptoms included pain, nausea, vomiting, light sensitivity, noise sensitivity, numbness of the arms, face, and legs, tremors of the left hand, blurred vision and sleep disturbance.  Her typical headache duration was noted to be 15 hours per day but it could cover multiple days.  There was no medically prescribed bedrest as a result of this condition.  The examiner concluded that this condition impacted the Veteran's ability to work, as well as her activities of daily living.  

Nonetheless, according to the June 2014 VA examiner, the Veteran was capable of performing sedentary work.  When taking into consideration the Veteran's symptoms associated with her service-connected disability (see VA examination reports), the Board finds that the Veteran is not precluded from engaging in a substantially gainful employment.  The Board is not disputing that the Veteran's service-connected disabilities result in occupational impairment.  However, a disability rating is already meant to compensate a Veteran for the average impairment of earning capacity resulting from said disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In the present case, the record reflects that the Veteran has in fact obtained a bachelor's degree and a VA examiner feels that she is capable of sedentary employment.  This conclusion is supported by the evidence of record.  The Veteran is capable of interacting with co-workers and following instructions.  Also, while she has limitations on her ability to lift, stand and walk, she is fully capable of performing these activities in a limited capacity.  Finally, while she does suffer from frequent pain due to headaches, there is no evidence of frequent hospitalization or debilitating episodes.  As such, after reviewing all of the medical evidence of record, the Board finds that the Veteran's service-connected disabilities do not render her unable to obtain or maintain a substantially gainful occupation in a sedentary capacity.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to TDIU benefits must be denied.


ORDER

The claim of entitlement to service connection for hypertension is denied.  

The claim of entitlement to TDIU benefits is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


